Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered May 28, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s determination that, in the course of a valid traffic stop, defendant’s sudden placement of his hand behind his back was sufficiently suspicious to warrant the offi*397cer’s minimal intrusion (see, People v De Bour, 40 NY2d 210, 221; see also, People v Cruz, 43 NY2d 786) of placing his own hand on defendant’s back to prevent him from possibly drawing a weapon. When defendant turned away from the officer, the officer’s hand slipped down defendant’s back to the waistband area, resulting in the officer’s accidental feeling of a hard object that the officer recognized to be a pistol. The officer’s instinctive self-protective action was not a frisk, nor even an attempt to ascertain whether a weapon was present (see, People v Chin, 192 AD2d 413, lv denied 81 NY2d 1071). Concur—Mazzarelli, J.P., Saxe, Sullivan, Wallach and Lerner, JJ.